      Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                        CRIMINAL NO. 2:19-cr-9-KS-MTP


HOPE EVANGULANE THOMLEY and
HOWARD RANDALL THOMLEY

                               FINAL ORDER OF FORFEITURE
          Before this Court is the United States of America’s Motion (ECF No. 116) for a Final Order

of Forfeiture. Having reviewed the Government’s motion, this Court finds that it is well taken

and should be GRANTED. In support of its ORDER, the Court finds as follows:

          The Court entered Agreed Preliminary Order of Forfeiture on Hope Evangulane Thomley

and Howard Randall Thomley (ECF Nos. 18 and 33), forfeiting the following “Subject Property”

to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1) and (a)(7), and 28 U.S.C.

§ 2461(c):

  Crim.          Identifier from      Asset Description
 Forf. ID      parallel Civil Case
               U.S. v. Real Prop.
                  Located at 19
               Crane Park, 2:18-
               cv-00165-KS-MTP
     A1              A-019            $67,257.24 seized from The First account number
                      a/k/a           15001365, an account in the name of Total Care Marketing,
                 16-IRS-000869        LLC.
     A2              A-017            $1,567,980.07 seized from Citizens National Bank account
                      a/k/a           number 101773786, an account in the name of Advantage
                 16-FBI-001331        Pharmacy, LLC.
     A3              A-056            $504,951.72 seized from Priority One Bank (Priority)
                      a/k/a           account number 282814, an account in the name of
                 16-DCI-000068        Advantage Medical Infusion, LLC, doing business as AMI
                                      Rx.
     A4              A-027            $3,465.86 seized from Magnolia account number 8601395,
                     a/k/a            an account in the name of Advantage Marketing
                 16-DCI-000083        Professionals, LLC.
                                                  1
 Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 2 of 10




A5         A-048       $59,935.47 seized from The First account number
            a/k/a      15002538, an account in the name of Bone Forest, LLC.
       16-IRS-000877
A6         A-003       $672,304.62 seized from The First account number
            a/k/a      15002660, an account in the name IPMSI Holdings, LLC,
       16-IRS-000875   Series B.
A7         A-020       $513,692.49 seized from The First account number
            a/k/a      5032685, an account in the name of United Business
       16-IRS-000870   Ventures LLC.
A8         A-021       $570,314.01 seized from The First account number
            a/k/a      15001605, an account in the name of Thomley Properties,
       16-IRS-000872   LLC.
A9         A-035       $1,317,217.30 seized from NY Life IA account number N-
            a/k/a      29-035297, an account in the name of IPMSI Holdings
       16-DCI-000034   LLC, Series B.
A10        A-036       $12.05 seized from NY Life IA L36-001512-1, an account
            a/k/a      in the name of IPMSI Holdings, LLC, Series B.
       16-DCI-000041
A11        A-039       $.16 seized from NY Life IA L36-002525, an account in the
            a/k/a      name of Hope Thomley Holdings, LLC.
       16-DCI-000101
A12        A-040       $.16 seized from NY Life IA L36-002526, an account in the
            a/k/a      name of Howard Thomley Holdings, LLC.
       16-DCI-000102
A13        A-044       $29,392.02 seized from The First account number 3107760,
            a/k/a      an account in the name of Hope Evangeline Thomley.
       16-IRS-000878
A14        A-047       $5,528.88 seized from The First account number 15001316,
            a/k/a      an account in the name of Thomley Christmas Tree Farm,
       16-IRS-000871   LLC.
A15        A-048       $59,935.47 seized from The First account number
            a/k/a      15002538, an account in the name of Bone Forest, LLC.
       16-IRS-000877
A16        A-061       $55,256.31 seized from NY Life IP number 63814930.
            a/k/a
       16-DCI-000038
A17        A-062       $83,056.18 seized from NY Life IP number 63814927.
            a/k/a
       16-DCI-000039
A18        A-063       $216,633.64 seized from NY Life IA L36-001513,
            a/k/a      an account in the name of IPMSI Holdings, LLC, Series B.
       16-DCI-000042
A19        A-064       $253,495.66 seized from NY Life IA L36-001514,
            a/k/a      an account in the name of IPMSI Holdings, LLC, Series B.
       16-DCI-000043

                                  2
 Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 3 of 10




A20        A-065       $347,975.52 seized from NY Life IA L36-001515,
            a/k/a      an account in the name of IPMSI Holdings, LLC, Series B.
       16-DCI-000044
A21        A-066       $548,136.28 seized from NY Life IA L36-001516,
            a/k/a      an account in the name of IPMSI Holdings, LLC, Series B.
       16-DCI-000045
A22        A-067       $129,933.17 seized from NY Life IA L36-001517,
            a/k/a      an account in the name of IPMSI Holdings, LLC, Series B.
       16-DCI-000046
A23        A-068       $504,585.94 seized from NY Life IA L36-001518,
            a/k/a      an account in the name of IPMSI Holdings, LLC, Series B.
       16-DCI-000047
A24        A-079       $907,565.26 seized from NY Life IA L36-002522,
            a/k/a      an account in the name of Hope Thomley Holdings, LLC.
       16-DCI-000085
A25        A-080       $905,791.27 seized from NY Life IA L36-002523,
            a/k/a      an account in the name of Hope Thomley Holdings, LLC.
       16-DCI-000086
A26        A-081       $521,925.05 seized from NY Life IA L36-002524,
            a/k/a      an account in the name of Hope Thomley Holdings, LLC.
       16-DCI-000087
A27        A-082       $701,345.58 seized from NY Life IA L36-002521,
            a/k/a      an account in the name of Hope Thomley Holdings, LLC.
       16-DCI-000084
A28        A-083       $701,673.89 seized from NY Life IA L36-002527,
            a/k/a      an account in the name of Howard Thomley Holdings, LLC.
       16-DCI-000088
A29        A-084       $907,748.22 seized from NY Life IA L36-002528,
            a/k/a      an account in the name of Howard Thomley Holdings, LLC.
       16-DCI-000089
A30        A-085       $905,851.68 seized from NY Life IA L36-002529,
            a/k/a      an account in the name of Howard Thomley Holdings, LLC.
       16-DCI-000090
A31        A-086       $522,022.68 seized from NY Life IA L36-002530,
            a/k/a      an account in the name of Howard Thomley Holdings, LLC.
       16-DCI-000091
A32        A-097       $547,683.93 seized from Brinker 676209499, an account in
            a/k/a      the name of UBV, LLC Retirement Plan.
       16-DCI-000095
A33        A-098       $796,876.48 seized from Brinker 676209431, an account in
            a/k/a      the name of UBV, LLC Retirement Plan.
       16-IRS-000895
A34        A-031       $64,745.86 seized from WFB account number 1763836960,
            a/k/a      an account in the name of Intellectual Property Management
       16-IRS-000886   Services (IPMSI), LLC.

                                  3
 Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 4 of 10




A35        A-032       $415,717.75 seized from 1st Source account number X6883,
            a/k/a      an account in the name of Intellectual Property Management
       16-IRS-000356   Services, LLC.
A36        A-051       $9,809.40 seized from The First account number 15001795,
            a/k/a      an account in the name of Solas Marketing, LLC.
       16-IRS-000885
B1         B-018       2015 Mercedes Benz G550, VIN DYCYC3HFXFX233494,
            a/k/a      Tag MS 466S6, with all attachments thereon, registered to
       16-DCI-000067   Hope E. Thomley or Randy Thomley.
B2         B-019       2014 Porsche Panamera, VIN WP0AA2A72EL010995, Tag
            a/k/a      MS 721S5, with all attachments thereon, registered to Hope
       16-DCI-000060   E. Thomley or Randy Thomley.
B3         B-020       2013 Ford F-150 Crew Cab, VIN 1FTFW1R6ODFC54655,
            a/k/a      Tag MS RAPTR32, with all attachments thereon, registered
       16-DCI-000058   to United Business Ventures, LLC.
C1         C-045       Parcel 164-20-042.000 (Hwy. 44), Parcel 165-21-020.000
            a/k/a      (Foster Rd.), Parcel 165-22-007.000 (JD Hatten Rd.), Parcel
       16-DCI-000139   165-22-023.000 (Foster Rd.), and Parcel 168-28-001.000
       16-DCI-000140   (Foster Rd.), Lamar County, MS, titled to Bone Forest LLC.
       16-DCI-000141
       16-DCI-000142   Legally described as:
       16-DCI-000143
                       20 acres, more or less, being in the West ½ of the NE ¼ of
                       the NW ¼ of Section 22, Township 5 North, Range 16 West,
                       Lamar County, Mississippi;

                       AND ALSO Beginning at a pine knot grader blade and x-tie
                       fence corner found on the SE corner of the NW ¼ of the SW
                       ¼ of Section 22, Township 5 North, Range 16 West, Lamar
                       County, Mississippi; thence North 00º03’47” West a distance
                       of 1318.96 feet to an iron pin and fence corner; thence North
                       89º14’48” East a distance of 1322.71 feet to a pine knot;
                       thence South 00º31’29” East a distance of 1339.83 feet to a
                       x-tie fence corner; thence North 89º51’11” West a distance
                       of 1333.42 feet back to the Point of Beginning; containing
                       40.53 acres, more or less, and being in the NW ¼ of the SW
                       ¼ of Section 22, Township 5 North, Range 16 West, Lamar
                       County, Mississippi;

                       AND ALSO Beginning at a pine knot grader blade and x-tie
                       fence corner found on the SE corner of the NW ¼ of the SW
                       ¼ of Section 22, Township 5 North, Range 16 West, Lamar
                       County, Mississippi, said point being the Point of Beginning;
                       thence South 00º06’35” West a distance of 1323.44 feet to a
                       pine knot and grader blade; thence South 00º32’30” East a

                                   4
 Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 5 of 10




                       distance of 1313.73 feet to an iron pin; thence South
                       89º52’45” West a distance of 1300.00 feet to a pine knot and
                       grader blade; thence North 00º32’49” West a distance of
                       1319.42 feet; thence South 89º36’58” West a distance of
                       1309.55 feet to an iron pin; thence North 00º12’29” East a
                       distance of 1313.39 feet to an iron pin and t-post; thence
                       South 89º22’10” West a distance of 1304.76 feet to a t-post;
                       thence North 00º03’12” West a distance of 1302.47 feet to a
                       found pine knot; thence North 89º16’27” West a distance of
                       1962.77 feet to an iron pin; thence North 00º11’04” East a
                       distance of 1330.31 feet to an iron pin; thence North
                       89º23’51” East a distance of 3216.25 feet to a x-tie fence
                       corner; thence South 01º01’49” East a distance of 2014.89
                       feet to an iron pin; thence North 89º28’13” East a distance of
                       1297.83 feet to an iron pin; thence North 00º32’49” West a
                       distance of 659.80 feet to a nail in the center of Foster Road
                       and the point of curve of a non-tangent curve to the left, of
                       which the radius point lies North 86º28’08” East a radial
                       distance of 458.08 feet; thence along the center of said road
                       South along the arc having a chord direction of South
                       15º57’59” East a chord distance of 197.29 feet, through a
                       central angle of 24º52’15” a distance of 198.84 feet; thence
                       continuing along said road South 28º24’06” East a distance
                       of 989.43 feet to the point of curve of a non-tangent curve to
                       the left, of which the radius point lies North 60º00’04” East
                       a radial distance of 867.12 feet; thence continuing along said
                       road SE along the arc having a chord direction of South
                       41º29’45” East a chord distance of 345.66 feet, through a
                       central angle of 22º59’37”, a distance of 347.99 feet to a
                       railroad spike; thence leaving said road run North 89º57’03”
                       East a distance of 573.99 feet back to the Point of Beginning;
                       containing 287.01 acres, more or less, and located in the NE
                       ¼ of the NE ¼ of Section 28; the SE ¼ and the NE ¼ of the
                       SW ¼ and the South ½ of the NW ¼ of Section 21; and the
                       East ½ of SE ¼ of the NE ¼ of Section 20; all in Township
                       5 North, Range 16 West, Lamar County, Mississippi;
                       together with all improvements thereon and appurtenances
                       thereunto belonging.
C2         C-014       Cash/currency in lieu of 13 Cross Key Big Bay Lake (Lot 3),
           a/k/a       Lamar County, Mississippi, formerly titled to Thomley
       17-DCI-000088   Properties, LLC.
C2         C-014       29 Cross Key Big Bay Lake (Lot 7), and 33 Cross Key Big
           a/k/a       Bay Lake (Lot 8), Lamar County, Mississippi, both parcels
       17-DCI-000089   titled to Thomley Properties, LLC.
       17-DCI-000090

                                   5
Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 6 of 10




                      Legally described as:

                      LOTS 7 and 8 OF BIG BAYLAKE COMMUNITY,
                      NEIGHBORHOOD CROSS KEY, A SUBDIVISION OF
                      LAMAR COUNTY, MISSISSIPPI, AS PER THE MAP OR
                      PLAT THEREOF ON FILE AND OF RECORD IN THE
                      OFFICE OF THE CHANCERY CLERK OF LAMAR
                      COUNTY, MISSISSIPPI.

                      LESS AND EXCEPT the following, all of which are hereby
                      reserved unto Grantor, its successors and assigns:

                      (i)    any and all oil, gas and/or other minerals owned by
                      Grantor lying in, on or under the real property conveyed by
                      this Warranty Deed (the “Lot Conveyed”); and

                      (ii) any and all rights, including without limitation voting
                      rights, owned or held by Grantor to amend, change or
                      terminate the Land Partners Restrictions (as defined in the
                      Declaration (as herein defined)).

                      ALSO LESS AND EXCEPT the following, all of which are
                      hereby excluded from this conveyance md the warranties
                      hereof:

                      The real property and all rights described and/or conveyed it1
                      the Warranty Deed from Grantor to Big Bay Lake Holdings,
                      LLC, a Mississippi limited liability company, which is of
                      record in the office of the Chancery Clerk of Lamar County,
                      Mississippi (the “Office”) at Land Deed Book 20-K, at Page
                      508 and/or in the Corrective Warranty Deed from Grantor to
                      said Big Bay Lake Holdings, LLC which is of record in the
                      Office at Land Deed Book 20-L at Page I 05, provided,
                      however, that this exception is not intended to exclude any
                      easements or other rights provided for under and pursuant to
                      the Lake Agreement (as defined in the Declaration (as herein
                      defined)), but only to the extent provided for therein and
                      subject to all of the terms thereof, provided further· however,
                      that Grantor makes no representations or warranties with
                      respect to such Lake Agreement.




                                  6
 Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 7 of 10




C3         C-015       Cash/currency in lieu of Lot 3 of Pier Point, Big Bay Lake,
           a/k/a       Lamar County, MS, formerly titled to Thomley Properties,
       17-DCI-000092   LLC.
C4         C-016       Cash/currency in lieu of Lot 8 of Fisher Point Big Bay Lake,
           a/k/a       Lamar County, MS, further described in Exhibit #1, formerly
       17-DCI-000091   titled to Thomley Properties, LLC.
C5         C-017       Lot 5 Lure Line Big Bay Lake, Lot 16 Lure Line Big Bay
           a/k/a       Lake, and Lot 42 Lure Line Big Bay Lake, Lamar County,
       17-DCI-000093   MS, further described in Exhibit #1, titled to Thomley
       17-DCI-000094   Properties LLC.
       17-DCI-000095
                       Legally described as:

                       LOTS 5, 16 and 42 OF BIG BAY LAKE COMMUNITY,
                       NEIGHBORHOOD LURE LINE, A SUBDIVISION OF
                       LAMAR COUNTY, MISSISSIPPI, AS PER THE MAP OR
                       PLAT THEREOF ON FILE. AND OF RECORD IN THE
                       OFFICE OF THE CHANCERY CLERK OF LAMAR
                       COUNTY, MISSISSIPPI. LESS AND EXCEPT the
                       following, all of which are hereby reserved unto Grantor, its
                       successors and assigns:

                       (i)    any and all oil, gas and/or other minerals owned by
                       Grantor lying in, on or under the real property conveyed by
                       this Warranty Deed (the “Lot Conveyed”); and

                       (ii) any and all rights, including without limitation voting
                       rights, owned or held by Grantor to amend, change or
                       terminate the Land Partners Restrictions (as defined in the
                       Declaration (as herein defined)).

                       ALSO LESS AND EXCEPT the following, all of which are
                       hereby excluded from this conveyance and the warranties
                       hereof;
                       The real property and all rights described and/or conveyed in
                       the Warranty Deed from Grantor to Big Bay Lake Holdings,
                       LLC, a Mississippi limited liability company, which is of
                       record in the office of the Chancery Clerk of Lamar County,
                       Mississippi (the “Office”) at Land Deed Book 20-K, at Page
                       508 and/or in the Corrective Warranty Deed from Grantor to
                       said Big Bay Lake Holdings, LLC which is of record in the
                       Office at Land Deed Book 20-L at Page 105, provided,
                       however, that this exception is not intended to exclude any
                       easements or other rights provided for under and pursuant to
                       the Lake Agreement (as defined in the Declaration (as herein

                                   7
 Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 8 of 10




                       defined)), but only to the extent provided for therein and
                       subject to all of the terms thereof, provided further, however,
                       that Grantor makes no representations or warranties with
                       respect to such Lake Agreement
C6         C-036       Cash/currency in lieu of 23 Deer Valley Dr. Hattiesburg,
           a/k/a       Lamar County, MS, formerly titled to Howard Randy
       16-DCI-000134   Thomley and Hope E. Thomley.
C7         C-037       Cash/currency in lieu of 50 Hegwood Dr., Hattiesburg,
           a/k/a       Lamar County, MS, formerly titled to Thomley’s Christmas
       16-DCI-000135   Tree Farm LLC.
C8         C-038       Cash/currency in lieu of 197 Canebrake Blvd., Hattiesburg,
           a/k/a       Lamar County, MS, formerly titled to Thomley Properties,
       16-DCI-000137   LLC.
C9         C-039       Cash/currency in lieu of 56 98 Place Blvd., Hattiesburg,
           a/k/a       Lamar County, MS, formerly titled to Thomley Properties
       16-DCI-000138   LLC.
C10        C-040       Cash/currency in lieu of 775 Gulf Shore Dr. #36, Destin,
           a/k/a       Okaloosa County, FL, formerly titled to Howard, and Hope
       16-DCI-000144   Thomley.
C11        C-041       Cash/currency in lieu of 775 Gulf Shore Dr. #9136, Destin,
           a/k/a       Okaloosa County, FL, formerly titled to Thomley Properties,
       16-DCI-000145   LLC.
C12        C-042       Cash/currency in lieu of 775 Gulf Shore Dr. #2154, Destin,
           a/k/a       Okaloosa County, FL, formerly titled to Thomley Properties,
       16-DCI-000146   LLC.
C13        C-043       Cash/currency in lieu of 775 Gulf Shore Dr. #2085, Destin,
           a/k/a       Okaloosa County, FL, formerly titled to Thomley Properties,
       16-DCI-000147   LLC.
C14        C-044       Cash/currency in lieu of C775 Gulf Shore Dr. #9104, Destin,
           a/k/a       Okaloosa County, FL, formerly titled to Thomley Properties,
       16-DCI-000148   LLC.
C15        C-046       47 Copper Creek, Hattiesburg, Lamar County, MS, titled to
           a/k/a       B.B.
       16-DCI-000149
                       Legally described as:

                       Real Property located at 47 Copper Creek, Hattiesburg,
                       Lamar County, Mississippi, more particularly described as:

                       Parcel No. 045N-19-002.082

                       Lot 81 of Clear Creek Subdivision, Phase II, of Lamar
                       County, Mississippi, as per the map or plat thereof on file and
                       of record in the Office of the Chancery Clerk of Lamar
                       County, Mississippi, at Plat Book 3, Page 316, Slide 380.

                                   8
      Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 9 of 10




        The United States of America published notice via the internet at www.forfeiture.gov

including notice of this forfeiture and of the intent of the United States of America to dispose of

the Subject Property in accordance with the law and as specified in the Agreed Preliminary Order.

Proof of Pub., Mot. for a Final Order of Forfeiture, Ex. A, ECF No. 116-1. The United States

asserts that attempt was made to send direct notice of forfeiture to all known potential claimants

by certified mail, which advised them of their right to petition the Court thirty (30) days from

either receipt of notice or the last day of publication for a hearing to adjudicate the validity of their

alleged legal interest in the Subject Property. Proof of Service, Mot. for a Final Order of

Forfeiture, Ex. B, ECF No. 116-2. The only claimants—Collins Pipeline, Mississippi Power

Company, Big Bay Lake Holdings, and BellSouth Telecommunications—are for easements,

rights-of-way, and restrictions regarding specific real properties, and these interests have been or

will be respected when the properties are sold (some of the properties were sold through

interlocutory sales). Likewise, any fees or taxes due and owing on the Subject Property will be

paid to the appropriate taxing authorities or entities when the properties are sold. No other person

or entity filed a claim to any of the assets and the deadline for doing so has expired.

        NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:

                1.      The Defendants Hope Evangulane Thomley and Howard Randall Thomley

had an interest in the Subject Property that is subject to forfeiture pursuant to 18 U.S.C. §§

981(a)(1)(C) and 982(a)(1) and (a)(7), and 28 U.S.C. § 2461(c).

                2.      Final forfeiture judgment against the Subject Property, in addition to

money judgments in the amounts of $29,249,018.51 and $3,651,173.19, against Hope Evangulane

Thomley and Howard Randall Thomley, respectively, ordered during the defendants’ sentencing

hearings on July 23, 2020, is hereby entered pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(1)



                                                   9
     Case 2:19-cr-00009-KS-MTP Document 117 Filed 09/17/20 Page 10 of 10




and (a)(7), and 28 U.S.C. § 2461(c).


       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title, and

interest to the Subject Property is hereby condemned, forfeited, and vested in the United States

of America, and shall be disposed of according to law; and

       IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction

in the case for the purpose of enforcing this Order.

       SO ORDERED, ADJUDGED, AND DECREED this ___17th___ day of September, 2020.



                                                       __s/Keith Starrett__________________
                                                       KEITH STARRETT
                                                       UNITED STATES DISTRICT JUDGE




                                                10
